                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                    July 22, 2020
BY ECF
Hon. George B. Daniels                              Hon. P. Kevin Castel
United States District Court                        United States District Court
500 Pearl Street                                    500 Pearl Street
New York, New York 10007                            New York, New York 10007
Hon. Denise Cote                                    Hon. Analisa Torres
United States District Court                        United States District Court
500 Pearl Street                                    500 Pearl Street
New York, New York 10007                            New York, New York 10007
Hon. Lewis J. Liman
United States District Court
500 Pearl Street
New York, New York 10007
                    Re: United States v. Jose Burgos, 19 Cr. 202 (GBD)
                        United States v. Michael Campana, 19 Cr. 859 (DLC)
                        United States v. Anthony Guzzone, 20 Cr. 354 (LJL)
                        United States v. Ronald Olson, 20 Cr. 356 (PKC)
                        United States v. Vito Nigro, 20 Cr. 370 (AT)

Dear Judges Daniels, Cote, Liman, Castel and Torres:
         The Government respectfully submits this letter in accordance with the Court’s procedure
regarding cases involving multiple defendants in presumptively related cases arising out of a
common scheme or events. (Rule 50.3.2, Local Rules S.D.N.Y./E.D.N.Y.). The Rule directs in
pertinent part that, whenever it appears that cases may be presumptively related, the Government
submit a letter to each of the judges concerned, attaching the relevant charging instruments. This
letter is provided solely to provide notice to the Court pursuant to this Rule.
         All five of the above-referenced defendants are charged with engaging in a scheme in which
various employees of a financial media company (Guzzone and Campana) and a general contracting
firm (Olson and Nigro) accepted unlawful payments from sub-contractors in exchange for
construction jobs, and willfully omitted those payments from their income tax returns. Burgos
facilitated the sub-contractors in making some of the unlawful payments and evaded taxes on the
fees he received in exchange.
       Defendant Jose Burgos pled guilty before Judge Daniels on March 21, 2019, under seal. That
case was unsealed today, but no sentencing date has yet been set.
       Defendant Michael Campana pled guilty before Judge Cote on November 26, 2019, and is
scheduled to be sentenced before Judge Cote on July 24, 2020.
 Judges Daniels, Cote, Liman, Castel, and Torres                                               Page 2



       Defendant Anthony Guzzone waived indictment and was charged by information before the
magistrate judge on July 14, 2020. No further proceedings have yet been scheduled.
       Defendant Ronald Olson waived indictment and was charged by information before the
magistrate judge on July 16, 2020, and is scheduled to plead guilty before Judge Castel on July 29,
2020.
       Defendant Vito Nigro waived indictment and was charged by information before the
magistrate judge today, and Judge Torres has scheduled an initial conference for August 3, 2020.
       As noted above, this letter is submitted solely to provide notice to the Court pursuant to Local
Rule 50.3.2.


                                               Respectfully,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                          By: __S/________________________
                                              DAVID RAYMOND LEWIS
                                              STANLEY J. OKULA
                                              Assistant United States Attorneys
                                              (646) 787-5645
cc: (by ECF)
    Matthew Kluger, Esq.
    David S. Smith, Esq.
    Alex Spiro, Esq.
    Arthur Aidala, Esq.
    Mario Gallucci, Esq.
